DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 
                                 
Applicant’s representative argues that claims 1-19 are not directed to an abstract idea.
	In response, at least the independent claims recite a goal management system to provide inquires to be responded to by users in furtherance of goals of the users.  Managing responses to inquiries is a method of organizing human activity in the contest of personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions).  Accordingly, the management of users is the management of people and thereby constitutes an abstract concept.

	Applicant’s representative then argues that the claims recite a significantly more and at least consistent in conformance with step 2A.       
	In response the claims merely recite the additional elements of a memory, a database and a controller.
The types of functions being performed as claimed are functions that a generic computer may achieve and they are also functions which similarly the Courts found to be abstract.  The claimed “controller”  is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Applicant is to be reminded that the Court has guided that: “[T]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added).   The court further emphasizes that “eligibility and novelty are separate inquiries.” Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017); see also Affinity Labs of Tex., LLCv. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (holding that “even assuming” that a particular claimed feature was novel does not “avoid the problem of abstractness”).  
The instant independent claims recite “receive data (which is a data gathering function)”, “present data (which is a displaying function)” , “retrieve and update” data which are functions being performed by a generic processor or controller. 

There is not a significant improvement of the claimed controller in achieving the claimed functions.  See Alice Corp. 134 S.Ct. at 2358 ("[T]he mere  recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible  invention... Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional feature[s] that provides  any practical assurance that the process is more than a  drafting effort designed to monopolize  the [abstract] itself.") and Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d 1266,  1280 (Fed. Cir. 2012).
	The judicial exception is not integrated into a practical application. It should also be noted that there is not a specific or new algorithm noted in the applicant’s specification to generate the list of users. 
The claimed controller as noted in the applicant's specification is a generic system or processor.  There is not a showing or description of  the claimed pharmacy system.  Furthermore, there is a lacking of evidence that the claims improve the manner in which the claimed processor may perform any functions, as the claims in Enfish had performed their claimed invention via a “self-referential table” for a computer database.  Applicant is being referred to Enfish, 822, F.3d at 1327, 1337.    In fact, none of the steps and elements recited in the claims provide, and nowhere in the applicant’s shows any description or explanation as to how the claimed controller  is intended to provide: (1) a “solution . . . necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” as explained by the Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014); (2) “a specific improvement to the way computers operate,” as explained in Enflsh, 822 F.3d at 1336; or (3) an “unconventional technological solution ... to a technological problem” that “improve[s] the performance of the system itself,” as explained in Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1299-1300 (Fed. Cir. 2016).
  
Accordingly, the Applicant’s arguments in regard to claims 1-19 are not convincing.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

April 7, 2022